Lore, C. J.:
—This is a rule to show cause why a new election for directors should not be held by the Alberti Consolidated Mines Company, under the order and direction of the Court, in lieu of the one held December 7, 1903, which it is alleged was irregular and fraudulent.
The application is made under Section Hip of Chapter 147, Volume 17, Laws of Delaware (Rev. Code, 579), passed in 1883, which is as follows :
“ Section 24. It shall be the duty of the Superior Court, upon the application of any person or persons or a body corporate, who may be aggrieved by or may complain of any election, or any proceeding, act or matter in or touching the same, reasonable notice having been given to the adverse party or to those who are to be affected thereby as (to) such intended application, to proceed forthwith, and in a summary manner, to hear the affidavits, proofs and allegations of the parties, or to otherwise inquire into the matter or causes of complaint, and thereupon to establish the election so complained of, or to order a new election, or to make such order, and give such relief in the premises as right and justice may appear to the said Superior Court to require;
The petition shows that the Alberti Consolidated Mines Company was incorporated September 25, 1902, under the provisions of an act of the General Assembly of the State of Delaware, approved March 10, 1899, entitled, “ An Act Providing a General Corporation Law; ” which was amended and approved March 7, 1901.
*13The respondents asked that the rule be discharged, upon the ground that the act of 1883 so far as it relates to the subject matter in dispute, was and is repealed by the act of March 10, 1899, as amended by the act of March 7, 1901; the latter act being a general corporation law and a substitute therefor.
The question of jurisdiction thus raised has been fully and very ably argued. After careful consideration of the arguments, we are of opinion that Section 24, Chapter 147 of the Act of 1883 does not apply to corporations created under the Act of March 10,
1899, as amended, and that therefore this Court is without jurisdiction in the premises.
Let the rule be discharged.